In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-606V
                                     Filed: October 30, 2014

* * * * * * * * * * * * * * * *                           UNPUBLISHED
LEONARD KAZMIERSKI,                          *
                                             *            Special Master Hamilton-Fieldman
              Petitioner,                    *
                                             *            Joint Stipulation on Damages;
v.                                           *            Influenza (Flu) Vaccine; Guillain-
                                             *            Barré syndrome (“GBS”).
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
              Respondent.                    *
* * * * * * * * * * * * * * * *
Mark Paul Schloegel, Popham Law Firm, Kansas City, MO, for Petitioner.
Lynn Ricciardella, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On August 23, 2013, Leonard Kazmierski (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that he suffered from Guillain-Barré syndrome (“GBS”) as a result of an
influenza (“flu”) vaccine administered to him on September 1, 2010.

       On October 30, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
        Respondent denies that the flu vaccine caused Petitioner to suffer from GBS or any other
injury, and denies that his current disabilities are sequelae of a vaccine-related injury.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       A lump sum of $190,411.67, which amount represents compensation for first year
       life care expenses ($29,660.48) and pain and suffering ($160,751.19), in the form of a
       check payable to Petitioner;

       A lump sum of $46,061.87, which amount represents reimbursement of a State of
       Missouri Medicaid lien, in the form of a check payable jointly to Petitioner and

                                        MO HealthNet Division
                                          Cost Recovery Unit
                                            P.O. Box 6500
                                    Jefferson City, MO 65102-6500
                                            DCN: 63830148

       Petitioner agrees to endorse the check to the Missouri Department of Social
       Services, and

       An amount sufficient to purchase the annuity contract described in paragraph 10 of
       the parties’ stipulation, paid to the life insurance company from which the annuity
       will be purchased.

       Stipulation ¶ 8.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master

3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
Case 1:13-vv-00606-UNJ Document 15 Filed 10/30/14 Page 1 of 7
Case 1:13-vv-00606-UNJ Document 15 Filed 10/30/14 Page 2 of 7
Case 1:13-vv-00606-UNJ Document 15 Filed 10/30/14 Page 3 of 7
Case 1:13-vv-00606-UNJ Document 15 Filed 10/30/14 Page 4 of 7
Case 1:13-vv-00606-UNJ Document 15 Filed 10/30/14 Page 5 of 7
Case 1:13-vv-00606-UNJ Document 15 Filed 10/30/14 Page 6 of 7
Case 1:13-vv-00606-UNJ Document 15 Filed 10/30/14 Page 7 of 7